DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
In response to Examiner’s Non-Final Rejection of 08/02/2021, Applicant, on 01/06/2022, amended claims. Claims 1 is pending in this application and have been rejected below. Claims 2-7 have been cancelled. The Claims overcame the 103 Rejection in the Non-Final Office Action dated 08/02/2021.

Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims further facilitate the need for 112 Rejections regarding new matter.










Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that as amended the claims are not capable of being performed in the human mind. The Applicant further points to the electronic derivation steps regarding the derivation and calculation steps. 
The Examiner finds the arguments unpersuasive. The Examiner further points to the specification for further details regarding the electronic derivation process. (See Specification, [0014-15]; According to another aspect of the invention, the derivation step can be carried out through the use of a video recording of the worker carrying out the shift….[0014] Forming another aspect of the invention is a system for carrying out the method, this system comprising a computing facility having a video playback subfacility through which the recording can be viewed is used in the derivation step). The electronic derivation as supported by the specification is carried out through a video recording and viewed at a computing facility (i.e. further organizing human activity). The use of the recording is not tied to the claim language in this specific limitation but represents an additional element which is categorized as extra-solution activity. For further detail regarding the rejection please see the 101 Rejection below. Deriving demands and parameters, calculating loads, and analyzing responses are concept capable of being performed in the human mind. Even if the limitations were not able to be performed in the human mind, the claims further fall under certain methods of organizing human activity. Further these steps are being performed in relation to a work environment and further exemplify certain methods of organizing human activity, specifically business relations (determining the load on a body during a work shift) and managing personal behavior or relationships or interactions 
The Applicant further contends that the testing being physical and using electronic measurement and analysis are not capable of being performed in the human mind.
The Examiner finds the arguments unpersuasive. While it is unclear how the physiological responses are electronically measured, the additional element amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of recording video, (MPEP 2106.05(g)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The physical testing further exemplifies certain methods of organizing human activity, specifically business relations (determining the load on a body during a work shift) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The Examiner does remove the rejection with regards to the mental processes but maintains the certain methods of organizing human activity.
The 101 rejections are updated below and maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended recites: “the physiological responses of the person to the test are electronically measured and analyzed” The Specification does discuss some aspects of the claim in at least [0075] “The method can advantageously be used to determine the ability of a person to perform the job. To do so, the person undertakes a physical test over a period of time wherein the muscles of the person are loaded in a manner such that the loads born by the muscles over the period of time are proportional to the loads calculated to be borne by the worker over the course of the shift and the physiological responses of the person are tested for compliance with a predetermined failure protocol. If the person fails to complete the test but has physiological responses that are indicative of success, the person is deemed to be attempting to foil the test. If electronically measur(ing). 
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a determining the ability of a person to perform a job.
a… derivation step, wherein a predetermined group of demands, said predetermined group of demands including demands that have associated parameters, are used, in respect of a shift of a job, in a process wherein: in respect of demands in the predetermined group that lack associated parameters, the amount of time that a worker, in the course of the shift, performs each demand, is derived

and a… calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand;
and for each demand performed that is of the type that has associated parameters, the determined demand time, a predetermined group of load factors associated with said demand and said parameters, and
the method further comprising a testing and analysis step, wherein the person is caused to perform to a physical test carried out over a period of time, the test having been devised such that the muscles of the person are loaded in manner during the test such that the loads born by the muscles over the period of time are proportional to the loads calculated to be born by the worker over the course of the shift, 
and the physiological responses of the person to the test are… measured and analyzed,
wherein the derivation step involves… based upon demands electronically associated with… of the worker carrying out the shift: and 
wherein said demand is electronically calculated using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands;

Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of at least a processor, memory, video recording, electronic measuring, and electronic derivation. The use of the video recording, electronic measuring, and electronic derivation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of recording video, (MPEP 2106.05(g)). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The use of the video recording amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)). The processor and memory are “apply it” on a general purpose computer (See MPEP 2106.05(f)). The Specification provides further support for the apply it analysis:
           [0083]	As used herein, the term "computer" may refer, but is not limited to a laptop or desktop computer, or a mobile device, such as a desktop, laptop, tablet, cellular phone, smart phone, personal media user (e.g., iPod), wearable computer, implantable computer, or the like. Such computing devices may operate using one or more operating systems, including, but not limited to, Windows, MacOS, Linux, Unix, iOS, Android, Chrome OS, Windows Mobile, Windows CE, Windows Phone OS, Blackberry OS, and the like.
          [0085]	The system and process described herein may be deployed in part or in whole through network infrastructures. The network infrastructure may include elements such as computing devices, servers, routers, hubs, firewalls, clients, personal computers, communication devices, routing devices and other active and passive devices, modules and/or components as known in the art. The computing and/or non-computing device(s) associated with the network infrastructure may include, apart from other components, a storage medium such as flash memory, buffer, stack, RAM, ROM and the like. The processes, methods, program codes, 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624